  Case 15-09114         Doc 57     Filed 10/02/18 Entered 10/02/18 12:58:49              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-09114
         JEANNETTA ANJALA DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/14/2015.

         2) The plan was confirmed on 06/25/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/05/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/01/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,625.00.

         10) Amount of unsecured claims discharged without payment: $45,379.74.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-09114        Doc 57        Filed 10/02/18 Entered 10/02/18 12:58:49                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $6,853.00
       Less amount refunded to debtor                             $252.99

NET RECEIPTS:                                                                                      $6,600.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $293.45
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,293.45

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                   Unsecured         500.00           NA              NA            0.00       0.00
BARNES AUTO GROUP                 Unsecured      3,812.00       4,137.85        4,137.85        199.27        0.00
BETHANY HOSPITAL                  Unsecured      1,000.00            NA              NA            0.00       0.00
CHARTER ONE                       Unsecured         500.00           NA              NA            0.00       0.00
City of Chicago                   Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      5,000.00       4,974.51        4,974.51        239.56        0.00
COMENITY CAPITAL BANK             Unsecured         320.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP            Unsecured     12,000.00            NA              NA            0.00       0.00
DEVRY INC/ADTALEM GLOBAL EDU      Unsecured         600.00        253.31          253.31          12.20       0.00
FOND DU LAC COUNTY                Unsecured      1,000.00            NA              NA            0.00       0.00
GENERAL REVENUE CORP              Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY    Unsecured         800.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                Priority          890.00         81.14           81.14          81.14       0.00
IL DEPT OF REVENUE                Unsecured            NA          37.90           37.90           1.83       0.00
INTERNAL REVENUE SERVICE          Priority          800.00        937.22          937.22        937.22        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA          19.27           19.27           0.93       0.00
MALCOLM X COLLEGE                 Unsecured      1,048.80            NA              NA            0.00       0.00
MOUNT SINAI HOSPITAL              Unsecured      1,000.00            NA              NA            0.00       0.00
TRINITY HOSPITAL                  Unsecured      1,000.00            NA              NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     32,000.00     17,326.30        17,326.30        834.41        0.00
VILLAGE OF MAYWOOD PARKING        Unsecured         250.00           NA              NA            0.00       0.00
WASHINGTON MUTUAL                 Unsecured         500.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-09114         Doc 57      Filed 10/02/18 Entered 10/02/18 12:58:49                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,018.36          $1,018.36              $0.00
 TOTAL PRIORITY:                                          $1,018.36          $1,018.36              $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,749.14          $1,288.20              $0.00


Disbursements:

         Expenses of Administration                             $4,293.45
         Disbursements to Creditors                             $2,306.56

TOTAL DISBURSEMENTS :                                                                        $6,600.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
